                    Case 4:01-cv-01351-JST Document 3413 Filed 07/31/20 Page 1 of 9




              1    XAVIER BECERRA                                            HANSON BRIDGETT LLP
                   Attorney General of California                            PAUL B. MELLO - 179755
              2    MONICA N. ANDERSON                                        SAMANTHA D. WOLFF - 240280
                   Senior Assistant Attorney General                         KAYLEN KADOTANI - 294114
              3    DAMON G. MCCLAIN - 209508                                 425 Market Street, 26th Floor
                   Supervising Deputy Attorney General                       San Francisco, California 94105
              4    NASSTARAN RUHPARWAR – 263293                              Telephone:    (415) 777--3200
                   IRAM HASAN - 320802                                       Facsimile:    (415) 541-9366
              5    Deputy Attorney General                                   pmello@hansonbridgett.com
                   455 Golden Gate Avenue, Suite 11000
              6    San Francisco, CA 94102-7004
                   Telephone: (415) 703-5500
              7    Facsimile: (415) 703-3035
                   Email: Nasstaran.Ruhparwar@doj.ca.gov
              8   Attorneys for Defendants

              9

             10                                    UNITED STATES DISTRICT COURT
             11                                  NORTHERN DISTRICT OF CALIFORNIA
             12                                              OAKLAND DIVISION
             13

             14 MARCIANO PLATA, et al.,                                      CASE NO. 01-1351 JST
             15                    Plaintiffs,                               DEFENDANTS’ OPPOSITION TO
                                                                             PLAINTIFFS’ MOTION FOR AN ORDER
             16           v.                                                 MODIFYING CDCR’S COVID-19 STAFF
                                                                             TESTING PLAN
             17 GAVIN NEWSOM, et al.,
                                                                             Judge: Hon. Jon S. Tigar
             18                    Defendants.

             19

             20                                                 INTRODUCTION
             21           Plaintiffs ask this court to micromanage CDCR’s existing and constantly evolving staff
             22 testing plan, which is updated as scientific knowledge and public health guidance warrant. Such

             23 an order would impose unduly restrictive and unworkable confines in an area where flexibility is

             24 necessitated by the constantly evolving nature of the COVID-19 pandemic. Moreover, this order

             25 is legally impermissible insofar as Plaintiffs have not – and cannot – establish CDCR’s deliberate

             26 indifference to the COVID-19 pandemic response in general, and staff testing plan specifically, as

             27 they must in order to be entitled to relief under the Prison Litigation Reform Act (PLRA).

             28           The current science and strategies to mitigate the risks associated with the spread of

                                                                           -1-                          Case No. 01-1351 JST
16742083.2        Defs.’ Opp. to Pls.’ Motion for Order Mod. Staff Testing Plan
                    Case 4:01-cv-01351-JST Document 3413 Filed 07/31/20 Page 2 of 9




              1 COVID-19 improve daily, if not hourly. CDCR’s current staff testing plan recognizes the

              2 dynamic nature of this situation, and was therefore created with the understanding that it would

              3 (and does) evolve as the science and public health guidance changes. In fact, the current iteration

              4 of CDCR’s staff testing plan, dated July 23, is again in the process of being updated based on new

              5 guidance issued by the California Department of Public Health (CDPH) and the California

              6 Correctional Health Care Services (CCHCS). Therefore, it would be an unnecessary and

              7 inappropriate step for this Court to issue an order that would dictate the parameters of CDCR’s

              8 staff testing plan and inhibit CDCR and CDPH’s ability to modify CDCR’s testing policies in the

              9 future as further scientific advances are made and public health guidance on the topic evolves.

             10           Finally, Plaintiffs ignore that CDCR’s current staff testing plan, which was developed

             11 based on input and recommendations received from CDPH and CCHCS, is already sufficient to

             12 mitigate the risks of COVID-19 for the incarcerated population and staff. While Plaintiffs and

             13 their expert, Dr. Lauring, might disagree with some of the provisions in CDCR’s staff testing plan,

             14 mere difference of opinion does not amount to deliberate indifference, which is a finding this

             15 Court must make before it can issue the order Plaintiffs request.

             16           Plaintiffs’ motion must therefore be denied in its entirety.

             17                                             BACKGROUND FACTS
             18           CDCR’s staff testing plan was developed based on recommendations and input from

             19 CDPH and CCHCS. (Declaration of Katherine Minnich (Minnich Decl.), at ¶ 3.) On July 15,

             20 Defendants produced the then-current iteration of CDCR’s staff testing plan to Plaintiffs.

             21 (Declaration of Nasstaran Ruhparwar (Ruhparwar Decl.), at ¶ 2.) On July 23, Plaintiffs,

             22 Defendants, CCHCS, and CDPH met and conferred to discuss Plaintiffs’ concerns with the plan.

             23 (Id., at ¶ 3; Declaration of Dr. James Watt (Watt Decl.), at ¶ 9.) The parties’ meet and confer

             24 efforts were, for the most part, successful. The same day, Defendants produced a revised version

             25 of CDCR’s staff testing plan to Plaintiffs, which alleviated several of Plaintiffs’ concerns.

             26 (Ruhparwar Decl., ¶ 4, Ex. A.) The only remaining concerns are the two modifications that

             27 Plaintiffs are seeking in their motion. Defendants did not agree to these two modifications

             28 because they are not required based on current CDC guidelines and recommendations from public

                                                                           -2-                      Case No. 01-1351 JST
16742083.2        Defs.’ Opp. to Pls.’ Motion for Order Mod. Staff Testing Plan
                    Case 4:01-cv-01351-JST Document 3413 Filed 07/31/20 Page 3 of 9




              1 health experts.

              2            Further, consistent with Defendants’ representations to this Court and Plaintiffs that the

              3 staff testing plan is updated as guidance changes, the current (July 23) plan is in the process of

              4 being further updated based on new guidance from CDPH and CCHCS. Defendants will present

              5 the plan to Plaintiffs as soon as it is finalized and approved by all stakeholders.

              6                                              LEGAL ARGUMENT
              7       I.       The State Is Entitled To Deference In Their Response to the COVID-19
                               Pandemic.
              8

              9            The separation of powers is one of the core principles upon which our federal and state

             10 governments are built. This constitutional construct mandates that the three branches of

             11 government — executive, legislative, and judicial — remain separate and not otherwise infringe

             12 upon the authority of one another. As it relates to prisons, the Supreme Court has aptly observed

             13 that “‘courts are ill equipped to deal with the increasingly urgent problems of prison

             14 administration and reform,’” recognizing that “running a prison is an inordinately difficult

             15 undertaking that requires expertise, planning, and the commitment of resources, all of which are

             16 peculiarly within the province of the legislative and executive branches of government.” Turner v.

             17 Safley, 482 U.S. 78, 84-85 (1987) (citing Procunier v. Martinez, 416 U.S. 396, 405 (1974)

             18 [overruled on other grounds in Thornburgh v. Abbott, 490 U.S. 401 (1989)]) (emphasis added).

             19 Critically, the Supreme Court has held that “[p]rison administration is, moreover, a task that has

             20 been committed to the responsibility of those branches, and separation of powers concerns counsel

             21 a policy of judicial restraint. Where a state penal system is involved, federal courts have, as we

             22 indicated in Martinez, additional reason to accord deference to the appropriate prison authorities.”

             23 Turner, 482 U.S. at 85. These separation of powers interests are particularly salient when the

             24 executive branch is responding in real time to a global pandemic with no precedent.

             25            The above separation of powers and deference concepts have been relied upon in a wide

             26 range of matters involving prison administration and reform. See, e.g., O’Lone v. Estate of

             27 Shabazz, 482 U.S. 342 (1987) (examining extent of incarcerated persons’ free exercise of religion

             28 and deference given to prison officials); Gates v. Rowland, 39 F.3d 1439, 1448 (9th Cir. 1994)

                                                                           -3-                         Case No. 01-1351 JST
16742083.2        Defs.’ Opp. to Pls.’ Motion for Order Mod. Staff Testing Plan
                    Case 4:01-cv-01351-JST Document 3413 Filed 07/31/20 Page 4 of 9




              1 (prison policy preventing HIV-positive incarcerated persons from holding food service jobs was

              2 properly within prison authorities’ discretion); Griffin v. Gomez, 741 F.3d 10 (9th Cir. 2014)

              3 (holding district court improperly impeded state prison management by ordering release of an

              4 incarcerated person from administrative segregation unit during standard evaluation of his gang

              5 status); see also, Sandin v. Conner, 515 U.S. 472, 482-83 (1995) (observing that “federal courts

              6 ought to afford appropriate deference and flexibility to state officials trying to manage a volatile

              7 environment [in a prison]”).

              8             In short, the same longstanding and foundational principles must not be set aside in

              9 connection with Plaintiffs’ motion. This is particularly true in a situation in which Plaintiffs are

             10 seeking a modification to CDCR’s staff testing plan. Here, CDCR’s plan was developed based on

             11 input and recommendations received from CDPH and CCHCS. (Minnich Decl., at ¶ 3.) But as

             12 with many things during this unprecedented pandemic, public health guidance and

             13 recommendations pertaining to testing protocols can evolve and change rapidly. Therefore, it is

             14 crucial that CDCR maintain flexibility to respond to such changes and modify the provisions of its

             15 staff testing plan in response, with the input of all stakeholders and public health experts. Should

             16 this Court issue the order that Plaintiffs are seeking and mandate certain provisions be included in

             17 CDCR’s staff testing plan, it sets a harmful precedent that the testing plan must remain static at a

             18 time when flexibility is demanded most. Each time CDCR would seek to amend its plan, it would

             19 need to seek an order to modify the court’s order on the staff testing plan first. This cumbersome

             20 routine is likely to result in a constantly outdated plan that, despite best efforts, cannot be based on

             21 current guidelines and science.

             22       II.      Plaintiffs Are Not Entitled To The Relief They Seek Because Defendants Are Not
                               Deliberatively Indifferent To The Risk Of COVID-19.
             23

             24             Courts may only order prospective relief consistent with the PLRA when “necessary to

             25 correct the violation of the Federal right of a particular plaintiff or plaintiffs.” 18 U.S.C. §

             26 3626(a)(1)(A). In order to establish a violation of Plaintiffs’ Federal rights, Plaintiffs must

             27 demonstrate that Defendants have acted with deliberate indifference toward those rights.

             28 Plaintiffs’ reliance on Coleman v. Brown, 28 F. Supp. 3d 1068, 1077 (E.D. Cal. 2014) and

                                                                           -4-                        Case No. 01-1351 JST
16742083.2        Defs.’ Opp. to Pls.’ Motion for Order Mod. Staff Testing Plan
                    Case 4:01-cv-01351-JST Document 3413 Filed 07/31/20 Page 5 of 9




              1 Coleman v. Brown, 756 Fed. Appx. 677, 678-79 (9th Cir. 2018) is entirely misplaced. There has

              2 not been a prior finding from this Court that CDCR’s response to the COVID-19 pandemic

              3 violated the Eighth Amendment. Accordingly, there has not been a “persistence of objectively

              4 unconstitutional conditions” with respect to CDCR’s response to the pandemic that warrants court

              5 intervention.

              6           Therefore, to be entitled to relief here, Plaintiffs must first demonstrate that prison

              7 administrators and state actors are acting with deliberate indifference to the COVID-19 pandemic.

              8 Farmer v. Brennan, 511 U.S. 825, 828 (1994). A showing of deliberate indifference requires

              9 Plaintiffs to establish that “the deprivation alleged must be, objectively, ‘sufficiently serious’” and

             10 that, subjectively, Defendants are acting with a “‘sufficiently culpable state of mind.’” Farmer,

             11 511 U.S. at 834 (citations omitted). Under this second, subjective prong, Plaintiffs must also show

             12 that prison officials knew of and disregarded “an excessive risk to inmate health or safety; the

             13 official must both be aware of facts from which the inference could be drawn that a substantial

             14 risk of serious harm exists, and he must also draw the inference.” Id. at 837. This standard

             15 affords “due regard for prison officials’ unenviable task of keeping dangerous men in safe custody

             16 under humane conditions.” Id. at 845 (quoting Spain v. Procunier, 600 F.2d 189, 193 (9th Cir.

             17 1979)). Prison officials must act to “‘ensure reasonable safety.’” Id. at 844 (quoting Helling v.

             18 McKinney, 509 U.S. 25, 33 (1993)). Where prison officials act reasonably, they do not violate the

             19 Eighth Amendment’s Cruel and Unusual Punishment Clause. Id. at 845.

             20           For the reasons set forth below, Plaintiffs have not, and cannot, establish the second

             21 subjective prong under the deliberate indifference standard. This is particularly true in light of

             22 CDCR’s overall response to the COVID-19 pandemic, and the fact that in July alone, CDCR

             23 coordinated over 49,000 tests as part of its statewide staff testing efforts. (Minnich Decl., at ¶ 4.)

             24
                        A.     CDCR’s plan, which requires symptomatic staff to first be assessed by a
             25                healthcare provider, is consistent with public health guidance.
             26
                          CDCR’s July 23 staff testing plan provides that, “if a staff member has possible COVID-
             27
                  related symptoms, the staff member shall be directed to obtain a medical evaluation to determine
             28

                                                                           -5-                          Case No. 01-1351 JST
16742083.2        Defs.’ Opp. to Pls.’ Motion for Order Mod. Staff Testing Plan
                      Case 4:01-cv-01351-JST Document 3413 Filed 07/31/20 Page 6 of 9




              1 whether he or she should be tested for COVID-19.” (Ruhparwar Decl., Ex. A, at page 1.)

              2 Plaintiffs take the position that CDCR’s plan should be modified mandate testing of symptomatic

              3 staff (either at the institution or elsewhere) without exception. But this provision of CDCR’s staff

              4 testing plan is supported by public health guidance. The list of potential COVID-19 symptoms

              5 (according to the most recent CDC guidelines) is “very long” and “includes symptoms that are

              6 often (and more likely) attributable to other causes.” (Watt Decl., at ¶ 10.) It is therefore

              7 important for staff who believe they may have a symptom consistent with COVID-19 to undergo a

              8 medical evaluation and to be assessed by a medical professional who can better determine whether

              9 testing is warranted in light of their symptomatology. (Id.) This is particularly important given

             10 that testing resources are at a premium and testing volumes and turnaround times statewide are

             11 stretched thin. (Id. at ¶ 14.) CDC guidance pertaining to “Interim Considerations for SARS-CoV-

             12 2 Testing in Correctional and Detention Facilities supports this approach, stating: “All staff with

             13 suspected or confirmed COVID-19 should wear cloth face coverings (unless contraindicated), self-

             14 isolate at home, connect with appropriate medical care as soon as possible, and follow medical

             15 care and instructions.” (Emphasis added.)1

             16           In addition, to further safeguard the incarcerated population and staff members at its

             17 institutions from the risks of COVID-19, CDCR’s plan also provides that staff who are sick shall

             18 stay home. (Ruhparwar Decl., Ex. A, at page 1.) Personnel who develop fever, respiratory

             19 symptoms, or other COVID-related symptoms shall be instructed not to report to work and to

             20 notify their supervisor. (Id.)

             21           Thus, because CDCR’s staff testing plan is based upon current CDC guidance and

             22 recommendations from CDPH experts, Defendants cannot possibly be disregarding an excessive

             23 risk to inmate health or safety. A mere difference in medical opinion cannot support a finding of

             24 deliberate indifference. (See Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004); Jackson v.

             25 McIntosh, 90 F.3d 330, 332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

             26

             27   1
                 CDC’s Interim Considerations for SARS-CoV-2 Testing in Correctional and Detention
             28 Facilities, last updated July 7, 2020, is available at https://www.cdc.gov/coronavirus/2019-
                ncov/community/correction-detention/testing.html.
                                                                           -6-                       Case No. 01-1351 JST
16742083.2        Defs.’ Opp. to Pls.’ Motion for Order Mod. Staff Testing Plan
                    Case 4:01-cv-01351-JST Document 3413 Filed 07/31/20 Page 7 of 9




              1 Colwell v. Bannister, 763 F.3d 1050, 1068 (9th Cir. 2014) (“A difference of opinion between a

              2 physician and the prisoner—or between medical professionals—concerning what medical care is

              3 appropriate does not amount to deliberate indifference.” (citation and quotation marks omitted).)

              4 Accordingly, Plaintiffs are not entitled to the relief they seek here.

              5

              6         B.     CDCR’s focused re-testing of staff following an outbreak is consistent with
                               public health guidance.
              7
                          CDCR’s plan provides that, after one or more COVID-19 positive individuals are
              8
                  identified at an institution, serial retesting of all staff should be performed every 14 days until no
              9
                  new cases are identified in two sequential rounds of testing. (Ruhparwar Decl., Ex. A, at page 2.)
             10
                  It states further that, for institutions that are organized by yard, initial testing can be limited to the
             11
                  yard where the positive incarcerated person is housed or staff is assigned. (Id.) If there are
             12
                  multiple yards at an institution, and those who have tested positive are clustered in one yard, serial
             13
                  retesting should only occur among staff regularly assigned to that yard. (Id.) The plan also states
             14
                  that it is not necessary to test staff across multiple yards as long as staff are not moving among
             15
                  buildings to provide services. (Id., at page 3.) (“[I]t is not necessary to test staff across multiple
             16
                  yards [only] as long as staff are not moving among buildings to provide services.”).)
             17
                          Plaintiffs take the position that CDCR’s plan should be modified to require retesting of all
             18
                  staff, not just those assigned to a particular yard, in response to an outbreak. However, Plaintiffs’
             19
                  suggested approach disregards the fact that testing and re-testing of staff, as CDCR’s plan
             20
                  provides, should be driven by the objectives of the testing and what can realistically be
             21
                  accomplished in light of the availability of testing and the speed by which test results are received.
             22
                  (Watt Decl., at ¶ 11.) Moreover, surveillance testing is a lower priority than testing symptomatic
             23
                  people and people who may have been exposed. (Id. at ¶ 13.)
             24
                          Further, and as mentioned above, testing resources are a challenge across the state. (Id., at
             25
                  ¶ 14.) There are issues with testing volumes and turnaround times statewide, which is a crucial
             26
                  factor that must be considered when recommending a mass testing protocol. (Id.) Here, the kind
             27
                  of bi-weekly mass testing that Plaintiffs are seeking at all of CDCR’s institutions would severely
             28

                                                                           -7-                            Case No. 01-1351 JST
16742083.2        Defs.’ Opp. to Pls.’ Motion for Order Mod. Staff Testing Plan
                    Case 4:01-cv-01351-JST Document 3413 Filed 07/31/20 Page 8 of 9




              1 strain the already scarce testing availability and increase lengthy turnaround times for results.

              2              CDCR’s approach to limit re-testing of staff to individual yards where the positive

              3 incarcerated person is housed or staff is assigned is not only reasonable, but also prudent in light

              4 of the current challenges with testing resources.

              5       III.      Plaintiffs’ Motion Fails The PLRA’s Needs-Narrowness-Intrusiveness
                                Requirement.
              6

              7              The PLRA mandates that prospective relief be narrowly drawn, extend no further than

              8 necessary, and be the least intrusive means of addressing the violation of the Federal right. 18

              9 U.S.C. § 3626(a)(1)(A). Plaintiffs’ requested relief to modify CDCR’s staff testing plan does not

             10 meet these exacting standards. Instead, Plaintiffs advocate for an inflexible approach that most

             11 certainly will ensure CDCR’s staff testing plan will become outdated and remain outdated for an

             12 unnecessarily long period of time each time public health guidance is updated. CDCR will require

             13 court intervention each time it seeks to modify its plan in response to updated guidance, creating

             14 an unnecessarily burdensome and impractical approach.

             15              But more tailored relief exists. This Court may simply mandate that CDCR’s plan comply

             16 with current CDC and public health guidance. A court order mandating anything beyond that

             17 would hinder CDCR’s ability to adjust its plan at a time when flexibility and adoption of evolving

             18 standards is critical to mitigating the spread of COVID-19.

             19                                                   CONCLUSION
             20              Plaintiffs have not demonstrated that they are entitled to the relief they request. But even if

             21 they could demonstrate Defendants’ deliberate indifference to the COVID-19 pandemic, they still

             22 would not be entitled to their requested relief because it is not narrowly drawn. Their motion

             23 should therefore be denied.

             24

             25

             26

             27

             28

                                                                           -8-                            Case No. 01-1351 JST
16742083.2        Defs.’ Opp. to Pls.’ Motion for Order Mod. Staff Testing Plan
                    Case 4:01-cv-01351-JST Document 3413 Filed 07/31/20 Page 9 of 9




              1 DATED: July 31, 2020                                        HANSON BRIDGETT LLP

              2

              3
                                                                      By:          /s/ Samantha D. Wolff
              4                                                             PAUL B. MELLO
                                                                            SAMANTHA D. WOLFF
              5                                                             KAYLEN KADOTANI
                                                                            Attorneys for Defendants
              6

              7 DATED: July 31, 2020                                        XAVIER BECERRA
                                                                            Attorney General of California
              8

              9                                                     By:            /s/ Nasstaran Ruhparwar
             10                                                             DAMON MCCLAIN
                                                                            Supervising Deputy Attorney General
             11                                                             NASSTARAN RUHPARWAR
                                                                            Deputy Attorney General
             12                                                             Attorneys for Defendants

             13
                  CA2001CS0001/42290715.DOCX
             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                            -9-                              Case No. 01-1351 JST
16742083.2        Defs.’ Opp. to Pls.’ Motion for Order Mod. Staff Testing Plan
